Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims, filed 12/13/2021, are accepted. Claims 1, 7-10, and 16-17 are amended; and claim 2 is cancelled.
	Applicant’s amendments to the specification, filed 12/13/2021, are accepted. 
	Applicant’s amendments to the drawings, filed 12/13/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Allowable Subject Matter”, filed 12/13/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 6-9, 11, and 15-18 as being unpatentable over Li et al. (CN206454054), hereinafter Li, in view of Hagen et al. (U.S. PGPUB 20200215257), hereinafter Hagen; claims 3, 12, and 19 as being unpatentable over Li, in view of Hagen, further in view of Karpisek (U.S. Patent No. 4869721), hereinafter Karpisek; and claims 4, 13, and 20 as being unpatentable over Li in view of Hagen in view of Karpisek, further in view of Rosenblatt (U.S. PGPUB 20100217232), hereinafter Rosenblatt, have been withdrawn. 
Applicant’s arguments, see section titled “Objection to the Drawings”, filed 12/13/2021, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.

Allowable Subject Matter
3)	Claims 1, and 3-20 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	With regards to claims 1, 8, and 17 (Examiner recognizes that the claims are not exact, but consist of similar structure, and therefore have similar reasons for allowance), the closest prior art of record is Li. While Li teaches a substantial portion of the claims, Li fails to teach wherein the anti-reflux coupler comprises a check valve configured to prevent reflux of the solution from the nozzle, and more importantly, a hook (specifically, S-shaped for claim 1) configured to be positioned through an aperture in the enema bag and further positioned in a recess notched in the enema bag cover, wherein a hanging of the enema system using the hook (S-shaped hook specifically for claim 1) creates water pressure that affects the speed at which the solution is expelled from the nozzle outlet.
The combined structure of the hook through both an aperture and positioned in a recess in the enema bag cover imparts a novel and non-obvious function of the claimed invention; namely, to allow for convenience of hanging while still protecting the opening of the enema bag - as noted by Applicant in Paragraphs [0035-0036] of the Specification, as originally filed.

Examiner’s Note
5)	Examiner would like to note that while a Paragraph titled “Authorization to Initiate Electronic Communications” was included within the response filed 12/13/2021, it is required that an email authorization form (SB439) be filed within the contents of the application for an Examiner to be capable of responding to any emails, or to use information sent via email within an office action.
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783